DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 27 is objected to because of the following informalities: Claim 27 recites “the location of the of the” which appears to mean “the location of the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 27-39 are rejected under 35 U.S.C. 103 as being unpatentable over Saliger et al. (US 2006/0019219) in view of Herrington et al. (US 2014/0234801).
Saliger shows a method of using scan data of a dental implant pre-positioned in bone within the mouth of a patient to develop a virtual model for use in a virtual design process comprising: receiving scan data of the mouth of the patient including an upper surface of the dental implant ([0056] discusses direct scanning of the implant itself), the scan data including information corresponding to a scannable code on the upper surface of the dental implant ([0056]-[0057]); developing a virtual model of at least a portion of the mouth of the patient ([0049] discusses a CAD/CAM model instead of a physical model).  However, Saliger fails to show explicitly using the scan data to locate a virtual implant within the virtual model.  
Herrington similarly teaches forming a virtual model from a scan of an implant in a patient’s mouth wherein using the scan data to locate a virtual implant within the virtual model ([0037]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Saliger’s method by including the locating of the virtual implant within the virtual model as taught by Herrington in order to use known CAD/CAM methods for providing a virtual model with accurate angular and positional data of existing structure for prosthetic design.
With respect to claim 22, wherein the virtual implant is representative of at least a portion of the dental implant (Herrington [0037]).  With respect to claim 23, wherein the portion includes the upper surface and an anti-rotational structure of the dental implant (Herrington uses whole implant virtually and Saliger’s upper surface has the anti-rotational structure).  With respect to claim 24, wherein the scannable code includes a circumferentially extending marker (the markers such as bar code or shape of Saliger would extend in both circumferential and radial directions, otherwise they would not be visible).  With respect to claim 27, wherein the scannable code includes a radially extending marker positioned on a location of the upper surface that is adjacent to the anti-rotational feature of the body (rejected similarly to claim 24 and additionally both the anti-rtoation feature and indicator are on the top of the Saliger implant), wherein the anti-rotational feature is an internal structure that is within a bore of the dental implant (Saliger appears to show the anti-rotational feature as an external structure, however it would have been obvious to rearrange the parts to be internal to interface with external structure of an abutment/prosthesis), the location of the of the radially extending marker provides a rotational orientation of the anti-rotational feature (since these two components will exist in relation to one another on the implant, they will provide orientation of each other respectively).  With respect to claim 28, wherein the radially extending marker has a first length, the first length of the radially extending marker providing information of a first size dimension of the dental implant (must have a length; [0068] for instance discusses the marks indicating size).  With respect to claim 29, wherein the circumferentially extending marker includes a second length, the second length of the circumferentially extending marker providing information of a second size dimension of the dental implant ([0068] discusses coding by surface area, which is a calculation of lengths).  With respect to claim 30, wherein the scannable code includes a barcode marker ([0057]).  With respect to claim 31, further including displaying, on a computer display, the virtual model (CAD/CAM of Saliger and virtual design of Herrington includes display Fig. 1C).  With respect to claim 32, further including developing, by use of the virtual model, a patient-specific custom abutment (Herrington Fig. 4 for instance).  With respect to claim 33, further including developing, by use of the virtual model, a prosthesis to be placed on the dental implant (Herrington Fig. 4 for instance).  With respect to claim 34, wherein the information from the scannable code provides features about the dental implant placed in the mouth of the patient ([0068] for instance).  With respect to claim 35, wherein the scannable code provides information for at least one feature of the dental implant ([0068]).  With respect to claim 36, wherein the scannable code provides information for at least two features of the dental implant ([0068]).  With respect to claim 37, wherein the at least two features include a rotational orientation of an anti-rotational feature of the dental implant and a size dimension of the dental implant ([0068]; “geometric orientation of the fitting surface”).  With respect to claim 38, wherein one of the at least two features is an x-y location of the upper surface of the dental implant (this appears to be referencing either the size of the upper surface or geometry thereof; [0068]).
Apparatus claim 39 is rejected similarly to the above since it is a combination of the above structure.

Allowable Subject Matter
Claims 25-26, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772